Exhibit 10.1

AMENDMENT NO. 4 TO COMMERCIAL LEASE BETWEEN

COLUMBUS DAY REALTY. INC. AND T2 BIOSYSTEMS. INC.

This Amendment No. 4 is to a Commercial Lease dated May 6, 2013, by and between
Columbus Day Realty, Inc. (LESSOR), and T2 Biosystems, Inc. (LESSEE), which
lease relates to the premises at 231 Andover Street, Wilmington, Massachusetts.

WHEREAS, the Commercial Lease is dated May 6, 2013;

WHEREAS, the parties signed Amendment No. 1 to the Commercial Lease on
September 24, 2103;

WHEREAS, the parties signed Amendment No. 2 to the Commercial Lease on
September 21, 2015;

WHEREAS, the parties signed Amendment No. 3 to the Commercial Lease on
August 10, 2017;

WHEREAS, the parties are desirous of amending the Commercial Lease for the
purpose of extending the term of the Lease to December 31, 2020;

NOW, THEREFORE, in accordance with the covenants, considerations and conditions
contained herein, the parties agree to further amend the Commercial Lease as
follows:

 

3.

TERM

This paragraph of the Commercial Lease is hereby amended by extending the
expiration date to December 31, 2020.

 

4.

RENT

The base rent for the period of January 1, 2019 to December 31, 2019 shall be at
the rate of Ten Dollars ($10.00) per square foot. The base rent for the period
of January 1, 2020 to December 31, 2020 shall be at the rate of Eleven Dollars
($11.00) per square foot.



--------------------------------------------------------------------------------

Except as modified by this Amendment, all other terms of the Commercial Lease
and Amendments No. 1, No. 2, and No. 3 shall remain in full force and effect for
the remaining term of the Lease.

IN WITNESS WHEREOF, the LESSOR and LESSEE have set their hands and seals this
31st day of August, 2018.

 

COLUMBUS DAY REALTY, INC.     T2 BIOSYSTEMS, INC. By:    [illegible]     By:   
/s/ John McDonough   Its President       Its CEO & President By:   /s/ Susan
Johnson         Its Treasurer      